Citation Nr: 1625679	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-34 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to service-connected dysthymia and eczematoid and acneform dermatitis.

(The issue of entitlement to service connection for substance abuse, to include as secondary to service-connected dysthymia, is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to April 1982, and from July 1986 to February 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama.

In June 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  In November 2011, the Veteran testified at a videoconference hearing before one of the undersigned Veterans Law Judges (VLJs).  In February 2016, the Veteran testified at a Travel Board hearing before another of the undersigned VLJs.  Transcripts of the hearings have been associated with the file.
At the second Board hearing, the Veteran waived his right to a hearing before the third member of the panel deciding this appeal.  See February 2016 Board Hearing Transcript (Tr.) at 2; see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).

In February 2012 and August 2015, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Here, the Veteran's VA treatment records from November 2006 and January 2007 include diagnoses of steatosis (fatty liver).  Further, the Veteran has testified that his liver disability has progressed to cirrhosis.  See February 2016 Board Hearing Tr. at 11.

The information and evidence of record also establishes that the Veteran had symptoms in service.  In his November 2008 Substantive Appeal, the Veteran asserted that taking mandatory Quinine for approximately six months in Honduras in the 1980s caused his liver pain.  He has testified that his liver enzymes were elevated during service, and that he started having stomach and liver problems during active duty that have progressively gotten worse.  See June 2011 DRO Hearing Tr. at 3; November 2011 Board Hearing Tr. at 10; February 2016 Board Hearing Tr. at 15. 

The information and evidence of record also indicates that the claimed liver disorder or symptoms may be associated with the an event in service, or with another service-connected disability.  The Veteran asserts that his liver disorder was caused by the Tetracycline and Quinine that he was required to take in service for his skin disability and to prevent malaria.  See August 2011 VA Form 9.  He also testified that his liver disorder may also be due to self-medicating with alcohol for his service-connected dysthymia.  See February 2016 Board Hearing Tr. at 10-11; see also Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (compensation is not precluded for a substance abuse disability secondary to a service-connected disability).

As a result of the foregoing, a VA examination is required on remand.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should also be secured.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since October 2012.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his liver disorder.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed liver disorder:

(a) had its onset in or is otherwise related to service, to include as a result of the use Tetracycline and Quinine therein;
(b) was caused by his service-connected eczematoid and acneform dermatitis, including his prescribed medication for dermatitis; 
(c) was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected eczematoid and acneform dermatitis, including his prescribed medication for dermatitis;
(d) was caused by substance abuse; or
(e) was aggravated by substance abuse.

In offering these opinions, the examiner should consider the following documents:

* November 2006 and January 2007 VA clinicians' diagnoses of steatosis.

* The Veteran's November 2008 statement that his liver disorder was caused by taking mandatory Quinine in service.

* The Veteran's June 2011 DRO Hearing testimony that his liver enzymes were elevated in service (p. 3).

* The Veteran's August 2011 statement that his liver disorder was caused by Tetracycline and Quinine, which he was prescribed for his skin condition and to prevent malaria.

* The Veteran's November 2011 Board hearing testimony that he started having stomach and liver problems in service (p. 10).

* The Veteran's February 2016 Board hearing testimony that he has been diagnosed with fatty liver that has progressed to cirrhosis (p. 11); that his liver bothered him when he left service, and is getting worse (p. 15); and that his liver disorder may be related to his self-medication with alcohol for his service-connected dysthymia (pp. 10-11).

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________		____________________________
           JOY A. MCDONALD				  RYAN T. KESSEL
           Veterans Law Judge			 	             Veterans Law Judge
     Board of Veterans' Appeals			     Board of Veterans' Appeals



____________________________
S. BUSH
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



